DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                 

 Status of Claims 
Claims 1-20 are pending in this instant application per original claims filed on 06/28/2019 by Applicant, wherein Claims 1, 11 and 16 are three independent claims reciting method, system and non-transitory computer-readable storage medium claims with Claims 2-10, 12-15 and 17-20 dependent on said three independent claims respectively.          
Four/4 IDSs have been filed by the Applicant so far on 11-01-2019, 06-02-2020, 09-23-2020 and 01-13-2021 that have been considered and entered.                 
This Office Action is a non-final rejection on merits in response to original claims listing filed by the Applicant on 28 JUNE 2019 for its original application of same date of 28 JUNE 2019 that is titled:       “Approaches for Encoding Environmental Information”.     
Accordingly, pending Claims 1-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            




Exemplary Analysis for Rejection of Claims 1-10 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2003/ 0131069 filed by Lucovsky et al. (hereinafter “Lucovsky”) in view of Pub. No. US 2015/ 0269198 filed by Cornish et al. (hereinafter “Cornish”), and as described below for each claim/ limitation.            

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Lucovsky teaches ---   
1.     A computer-implemented method comprising:      
accessing, by a computing system, a first set of schema-based encodings associated with a first environment, wherein a schema-based encoding provides a structured representation of an environment based on (a scenario schema); 
(see at least:   Lucovsky Abstract and Summary in paras [0007]-[0014]; & para [0275] about {“A client computing context schema 535 captures registered contextual events that characterize a user's activities, interactions with a computer's operating system, and software applications being used.  For example, the state of an application, such as when the application is 

Lucovsky teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a scenario schema’.  However, Cornish teaches it explicitly.          
(see at least:   Cornish Abstract and Summary in para [0003];   and para [0047] about {“FIGS. 5A-5C depict an example use-case scenario of schema version conformance program 110 and its functions, in accordance with one embodiment of the present invention.  While FIGS. 5A-5C include specifically XML as the data interchange standard and XSD as the schema language, this is merely an example, and embodiments of the present invention may be applied and/or used with other data types and schema languages.”}; which together are the same as claimed limitations above including ‘a scenario schema’)               

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Lucovsky with the teachings of Cornish.  The motivation to combine these references would be to provide a platform that provides information to users from possibly many disparate information sources, in a manner that takes into account each user's current situation and which recipient device or devices is currently accessible to the user, and/or determined to be best for the user's current situation;  and the platform needs to be scalable, extensible and allow for considerable control or personalization by each user (see para [0006] of Lucovsky), and to provide a schema is a way to define the structure, content, and to some extent, the semantics of data;  and with a defined schema, each party can create instances of data structures that conform to that schema and exchange them, such that others will be able to use that same schema to correctly interpret each instance (see para [0002] of Cornish).       


Lucovsky and Cornish teach ---        
generating, by the computing system, first information representing scenario information associated with the first environment based at least in part on the first set of schema-based encodings;   and         
(see at least:   Lucovsky ibidem; and para [0048] about to 
include {“To this end, the application first contacts a .NET Services service 314 (which may be referred to as .NET Service) to obtain the information needed to communicate with a particular service 404, through a set of methods 406 of that service 404.”};  which together are the same as claimed 
limitations above to include ‘first information representing scenario information’)     
(see at least:   Cornish ibidem)        


Lucovsky and Cornish teach ---         
determining, by the computing system, one or more attributes associated with the first 
environment based at least in part on the first information.
(see at least:   Lucovsky ibidem; & paras [0252]-[0253] about attributes as in {“The meaning of the attributes and elements shown in TABLE 7 are set forth below, wherein in the syntax used in the table, boldface type corresponds to a blue node, and underlined type to a red node, as described above, and the minimum occurrence information (0, 1) indicates whether an element or attribute is required or optional, and maximum occurrence information (1, unbounded) indicates whether one or many are possible......The /myLocation (minOccurs=1 maxOccurs=1) element encapsulates the content document for the .NET Location service. The /myLocation/@changeNumber (minOccurs=0 maxOccurs=1) changeNumber attribute is designed to facilitate caching of the element and its descendants.  This attribute is assigned to this element by the .NET My Services system.  The attribute is read-only to applications.  Attempts to write this attribute are silently ignored.”};  which together are the same as limitations above)       
(see at least:   Cornish ibidem; and para [0018] about {“An annotated schema is a schema that has been annotated to include one or more field identifiers.  Each field identifier may identify a logically distinct attribute or field in that version of the schema.”};  which together are the same as claimed limitations above)       



Dependent Claims 2 & 10 are rejected under 35 USC 103 as unpatentable over Lucovsky in view of Cornish as applied to the rejection of independent Claim 1 above, and further in view of Pub. No. US 2005/ 0137769 filed by Takamatsu et al. (hereinafter 
“Takamatsu”), and as described below for each claim/ limitation.            

With respect to Claim 2, Lucovsky and Cornish teach ---          
2.     The computer-implemented method of claim 1, wherein determining the one or more attributes further comprises:         
determining, by the computing system, (a level of difficulty associated with vehicles   navigating) the first environment.            
(see at least:   Lucovsky ibidem)    
(see at least:   Cornish ibidem)     

Lucovsky and Cornish teach as disclosed above, but they may not explicitly disclose about ‘a level of difficulty associated with vehicles navigating’.  However, Takamatsu teaches them  explicitly.          
(see at least:   Takamatsu Abstract and Summary of the Invention in paras [0020]-[0037]; & paras [0033]-[0034] about {“Further preferably, the processing unit acquires environmental information on surroundings of the vehicle, calculates a difficulty level for causing the vehicle to move by the distance set by the driver or to the position set by the driver, and determines whether or not control by each control unit should be executed. ...... According to the present invention, for example an obstacle in the surroundings of the vehicle is sensed as the environmental information on surroundings of the vehicle, and when movement to the set position is not possible due to that obstacle, a difficulty level indicating that the execution is difficult is calculated. In each control unit, whether or not control of movement to the target position should be executed can be determined based on the difficulty level.”}; & Claims 7 & 15; which together are the same as claimed limitations above to include ‘a level of difficulty associated with vehicles navigating’)       

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Lucovsky & Cornish with teachings of Takamatsu.  The motivation to combine these references would be to provide a platform that provides information to users from possibly many disparate information sources, in a manner that takes into account each user's current situation and which recipient device or devices is currently accessible to the user, and/or determined to be best for the user's current situation;  and the platform needs to be scalable, extensible and allow for considerable control or personalization by each user (see para [0006] of Lucovsky), and to provide a schema is a way to define the structure, content, and to some extent, the semantics of data;  and with a defined schema, each party can create instances of data structures that conform to that schema and exchange them, such that others will be able to use that same schema to correctly interpret each instance (see para [0002] of Cornish), and to provide when the vehicle starts moving, the actual travel distance detecting means reports the actual travel distance of the vehicle to the throttle control means and to the braking force generating means;  and when the actual travel distance of the vehicle reaches the movement distance input via the input means, the throttle control means inputs to the throttle actuator a command value designating complete closing of a throttle valve (see para [0017] of Takamatsu).           



With respect to Claim 10, Lucovsky, Cornish and Takamatsu teach ---          
10.     The computer-implemented method of claim 1, wherein a schema-based encoding of an environment for a period of time identifies one or more agents that were detected by a vehicle within the environment during the period of time, respective motion information for each of the one or more agents, information indicating whether an agent may potentially interact with the vehicle during the period of time, and metadata describing the environment.            
(see at least:   Lucovsky ibidem; & para [0012] about {“The user-context schema also includes information received according to a schedule schema, which provides a standard representation of information about different types of appointments, and for encoding recurrent periods of time and abstractions about the location, situation, and overall informational context associated different named periods of time.”}; & para [0272] about {“As also represented in FIG. 5, the schedule schema 533 refers to a standard representation of information about different types of appointments, and for encoding recurrent periods of time and abstractions about the location, situation, and overall informational context associated different named periods of time. For example, a user may wish to assert a period of recurrence such that 8 am-6 pm on weekdays is considered by default to be a work context, & other times to be considered by default to be a home context.  A schedule schema representation allows for the encoding of appointments, tagged with several key properties such as meeting type (selected from an ontology of meeting types), number of attendees, location of meeting, meeting organizer, and with an interruptability level associated with different appointments or appointment types, and/or other meeting properties.  An example of how a schedule schema may be arranged and the information that may be represented thereby is 
represented in TABLE 8 below);  which together are the same as claimed limitations above to include ‘a schema-based encoding of an environment for a period of time’; AND Summary paras [0008], [0010] & [0013] about teaching ‘metadata’; & para [0042] about {“For example, the encoding for the various schema metadata (such as the notification schema metadata) can be in different formats, e.g., the metadata may be encoded in MIME for SMTP (email), in XML for SOAP messages, or SIP, depending on the protocol and application.  The .NET My Services model essentially corresponds to one implementation of the generic data access model 200 of FIG. 2.”}; & para [0164] about {“The notification schema 506 represents metadata about the subscription of a service to a source of information, as well as representing details about that information, including the nature, importance, time criticality or urgency of information, disposition over time of information provided by a message, and message handling preferences.  An example of how a notification schema may be arranged and the information that may be represented thereby is represented in TABLE 1A below); & para [0168] about {“In the schema, consideration may also be given to a privacy, authority model for writing and reading attributes of metadata to minimize "spamming" via the information agent.  To this end, a standard tag for representing authorship of key metadata may be included in the header (or hidden in the content) of email.  Another example of providing a notification via a communication system includes overlaying the notification metadata on a telephone communication.  In general, a schematized notification may accompany any transmission of data, and, as mentioned above, the encoding for the various schema metadata (such as the notification schema metadata) can be in different formats, e.g., the metadata may be encoded in MIME for SMTP (email), in XML for SOAP messages, or SIP, depending on the protocol and application.”}; & para [0180] about {“In general, a device schema describes metadata that represents information about one or more devices (e.g., user devices) that are enlisted or provisioned by a service.  The device schema represents the data directed to various device properties, including information used by the information agent service 504 about the connection, the rendering abilities, and interactive abilities of devices 508.sub.1-508.sub.n.”};  which together are the same as claimed limitations above to include ‘metadata describing the environment’)      
(see at least:   Cornish ibidem)     
(see at least:   Takamatsu ibidem; & para [0025] about {“the movement distance setting portion stores in advance a movement distance per one manipulation of a manipulation device, and counts the number of manipulation of the manipulation device  performed in a predetermined time period to set a movement distance of the vehicle.”}; & para [0026] about {“Based on the number of manipulation of the manipulation device performed in a predetermined time period and the movement distance per one 
Examiner notes that other secondary references, like Stetson and Eyler, used below for rejection of other dependent claims also teach about ‘metadata’, and the Applicant is requested to review each reference in whole for its teachings.          



Dependent Claims 3 & 7-9 are rejected under 35 USC 103 as unpatentable over Lucovsky in view of Cornish as applied to the rejection of independent Claim 1 above, and further in view of Pub. No. US 2020/ 0081445 filed by Stetson et al. (hereinafter 
“Stetson”), and as described below for each claim/ limitation.             

With respect to Claim 3, Lucovsky and Cornish teach ---          
3.     The computer-implemented method of claim 1, wherein determining the one or more attributes further comprises:         
determining, by the computing system, (a level of risk associated with vehicles navigating) the first environment.           
(see at least:   Lucovsky ibidem)    
(see at least:   Cornish ibidem)     

Lucovsky and Cornish teach as disclosed above, but they may not explicitly disclose about ‘a level of risk associated with vehicles navigating’.  However, Stetson teaches them  explicitly.          
(see at least:   Stetson Abstract and Summary of the Invention in paras [0005]-[0038]; & paras [1006]-[0109] about {“In many embodiments, the hierarchical formulation can be useful if risk needs to be understood in an all-or-nothing way, i.e. if the goal is to identify the lowest risk level among a group of similar scenarios at which a system's performance fails, but it is prohibitively difficult to test every scenario.  In numerous embodiments, graph interface systems can perform adaptive risk testing in O(log(N)) time.  Turning now to FIG. 5, a graphical representation for adaptively calculating performance on risk in O(log(N)) time for an arbitrary example data set in accordance with an embodiment of the invention is illustrated.  In the illustrated embodiment, the hierarchical knowledge graph is a tree in which independent risk scenarios are stored at the leaves.  Risk is graphically shown to the user by dot color and dot size, where small blue nodes reflect low risk, and large red nodes reflect high risk.  Further, the knowledge graph has been transformed such that average risk of child nodes are reflected at the node one level above, and similarity between scenarios (where each node encodes a scenario) is indicated by the distance within the graph.  I.e. two scenarios which are qualitatively similar but have slightly different risks end up as neighboring nodes in the hierarchy.”}.........{“Understanding Risk in Autonomous Vehicles --- The risk assessment techniques described above can be further understood with reference to a concrete example.  Autonomous vehicles (AVs) represent a problem where the operation of a vehicle is both highly complex & is at extreme risk of directly causing human harm.  As AV development has progressed, massive datasets collected from testing and simulations have been aggregated.  In turn, these datasets have been used to further refine AV systems through AI training.  Traditionally, these datasets have been further augmented through a technique known as "fuzzing," where parameters of real, collected scenarios are randomized in order to create many more similar scenarios.”}; which together are the same as claimed limitations above to include ‘a level of risk associated with vehicles navigating’)      

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Lucovsky & Cornish with the teachings of Stetson.  The motivation to combine these references would be to provide a platform that provides information to users from possibly many disparate information sources, in a 



With respect to Claim 7, Lucovsky, Cornish and Stetson teach ---          
7.     The computer-implemented method of claim 1, wherein the first information corresponds to a first histogram representing scenario information associated with the first environment.          
(see at least:   Lucovsky ibidem)    
(see at least:   Cornish ibidem)     
(see at least:   Stetson ibidem; & para [0076] about {“FIG. 28 illustrates a 2-D projection of a graph along two arbitrary dimensions and an accompanying histogram, showing highlighted nodes across the 2-D projection and the histogram in accordance with an embodiment of the invention.”};  & para [0077] about {“FIG. 29 is a stereoscopic 3-D histogram in accordance with an embodiment of the invention.”}; & para [0220] about {“For example, turning now to FIG. 28, a 2-D projection of a graph along two arbitrary dimensions and an accompanying histogram showing the frequency of nodes at particular x-axis values in accordance with an embodiment of the invention is illustrated.  Further, nodes highlighted (red) in the left graph can be shown as being highlighted (red) in the histogram (right) as discussed herein.  In a variety of embodiments, an advantage of graph interface systems is that the underlying data can be directly linked in alternative visualizations.  In the illustrated histogram, for example, the nodes themselves are stacked to represent frequency, rather than using a static summary bar, thereby keeping the user closer to the data.”}; & para [0221] about {“By way of example, turning now to FIG. 29, a 3-D histogram (shown as a stereogram) in accordance with an embodiment of the invention is illustrated.”};  which together are the same as claimed limitations above to include ‘a first histogram representing scenario information’)     



With respect to Claim 8, Lucovsky, Cornish and Stetson teach ---          
8.     The computer-implemented method of claim 1, wherein the scenario information includes information identifying one or more families of scenarios.          
(see at least:   Lucovsky ibidem)    
(see at least:   Cornish ibidem)     
(see at least:   Stetson ibidem; and paras [0011]-[0012] & [0024]-[0025] & [0033] for plurality of scenarios; & para [0115] about {“The scenarios can be incorporated into a graph, with each parameter being represented by nodes.  These nodes can then be linked in any of a number of ways (and indeed in all possible ways) to generate hybrid scenarios that are various mixtures of all available scenarios.”};  which together are the same as claimed ‘one or more families of scenarios’)          



With respect to Claim 9, Lucovsky, Cornish and Stetson teach ---          
9.     The computer-implemented method of claim 1, wherein the scenario information includes information identifying one or more individual scenarios.            
(see at least:   Lucovsky ibidem)    
(see at least:   Cornish ibidem)     
(see at least:   Stetson ibidem; and see paras cited in Claims 7 and 8 above already; & para [0129] about {“In the above example with respect to AVs, the knowledge graph represents different scenarios that an AV can encounter, including the underlying 



Dependent Claims 4-6 are rejected under 35 USC 103 as unpatentable over Lucovsky in view of Cornish as applied to the rejection of independent Claim 1 above, and further in view of Pub. No. US 2019/ 0019329 filed by Eyler et al. (hereinafter 
“Eyler”), and as described below for each claim/ limitation.             

With respect to Claim 4, Lucovsky and Cornish teach ---          
4.     The computer-implemented method of claim 1, wherein determining the one or more attributes further comprises:          
determining, by the computing system, (routing instructions) associated with the first 

determining, by the computing system, (a level of similarity) between the first environment and a second environment;   and  39     
Docket No. 48JH-280047associating, by the computing system, (the routing instructions) with the second environment based at least in part on (a threshold level of similarity) between the first and second environments.         
(see at least:   Lucovsky ibidem)    
(see at least:   Cornish ibidem)     

Lucovsky and Cornish teach as disclosed above, but they may not explicitly disclose about ‘routing instructions’ and ‘the routing instructions providing instructions for routing vehicles’ and ‘a level of similarity’ and ‘a threshold level of similarity’ and ‘a second environment’.  However, Eyler teaches them  explicitly.           
(see at least:   Eyler Abstract and Summary in paras [0005]-[0009];  and para [0133] about {“The method 800 may further include an act of determining that the travel route is a new travel route on which the transportation system has incomplete historical sensory data.  The method 800 may include an act of, in response to determining that the travel route is a new travel route, providing an instruction to the sensor suite associated with the transportation vehicle to take sensory readings during navigation of the travel route, as well as adding the sensory readings associated with the new travel route to the historical sensory data.  Additionally, the method 800 can include an act of identifying, within a database of the transportation system, a substitute travel route on which the transportation system has complete historical sensory data, wherein the substitute travel route has attributes within a threshold similarity of the new travel route.”};  and network environment 1100 w/many (second) links; which together are the same as claimed limitations above to include ‘routing instructions’ and ‘the routing instructions providing instructions for routing vehicles’ and ‘a level of similarity’ and ‘a threshold level of similarity’ and ‘a second environment’)      





With respect to Claim 5, Lucovsky, Cornish and Eyler teach ---          
5.     The computer-implemented method of claim 1, wherein determining the one or more attributes further comprises:            
determining, by the computing system, vehicle instructions associated with the first environment, the vehicle instructions providing instructions for modifying operations associated with vehicles while navigating the first environment.         
(see at least:   Lucovsky ibidem)    
(see at least:   Cornish ibidem)     
(see at least:   Eyler ibidem;  and see para [0133] already cited above to include {“providing an instruction to the sensor suite associated with the transportation vehicle to take sensory readings during navigation of the travel route”}, which together are the same as claimed limitations above)     



With respect to Claim 6, Lucovsky, Cornish and Eyler teach ---          
6.     The computer-implemented method of claim 1, wherein the first environment 
corresponds to one of:        
a road segment, a geographic location, a geographic region, or a city.       
town, and so on.  Further, the location schema allows for prediction, e.g., where a user is going to be located at some time in the future based on a current location plus speed and direction.”}; & para [0262] for primary city; & para [0263] for secondary city, city district, city wards and postal towns;  which together are the same as claimed ‘a city’)     
(see at least:   Cornish ibidem)     
(see at least:   Eyler ibidem; and paras [0030], [0044], [0055]-[0056], [0066], [0075], [0114]-[0115], [0121] & [0132]-[0134] about ‘navigate/ s/ing/tion of a/the travel route”; & para [0058] for navigation route; & para [0067] for ‘various routes navigated’;  which together are the same as claimed ‘a road segment’;  AND para [0069] about {“provide a GPS coordinate location of the vehicle subsystem 102 ...... a geographic hash or other predefined location identifier,”} that are the same as ‘a geographic location’)           




With respect to Claims 11-15, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of computer-implemented method Claims 1-10 as described above using cited references of Lucovsky, Cornish, Takamatsu, Stetson and Eyler, because the limitations of these system Claims 11-15 are commensurate in scope to limitations, and thus duplicates, of the above rejected computer-implemented method Claims 1-10 as described above.           


With respect to Claims 16-20, the limitations of these non-transitory computer-related storage medium claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of computer-implemented method Claims 1-10 as described above using cited references of Lucovsky, Cornish, Takamatsu, Stetson and Eyler, because the limitations of these non-transitory computer-related storage medium Claims 16-20 are commensurate in scope to limitations, and thus duplicates, of the above rejected computer-implemented method Claims 1-10 as described above.          

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art 

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.          

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.             

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          


 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed 

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691